 



Exhibit 10.15



No Stock or other security shall be delivered, and no option or other right to
acquire any stock or other security shall be exercisable, pursuant to this Award
except upon effective registration under the Securities Act of 1933 as amended
and the securities laws of each applicable state or other jurisdiction or upon
acceptance by the Company of an opinion of counsel in such form and by such
counsel as satisfactory to counsel for the Company that such registration is not
required.

ProCentury Corporation
Restricted Stock Option Award Agreement
for
Restricted Stock
under the
2004 Stock Option and Award Plan

To _______________:1

     Congratulations! ProCentury Corporation is awarding you this Stock Grant of
Restricted Stock pursuant to its 2004 Stock option and Award Plan (the “Plan)
and your Executive Employment Agreement (“Employment Agreement”). Except to the
extent that reference is made to your Employment Agreement, all capitalized
terms used in this Award Agreement shall have the same meaning as defined in the
Plan. Your Stock Grant is subject to acceptance by your signing of a copy of
this Award Agreement under the heading “Acceptance” and returning the signed
copy before the close of business on ____________, 200__.

     The purpose of this Award Agreement is to summarize some of the terms and
conditions of your Stock Grant as well as the shares of Restricted Stock to be
issued. This Award Agreement makes numerous references to the Plan and is
governed by the Plan document except to the extent that reference is made to
your Employment Agreement. You as the Participant may obtain a copy of the
current Plan document at any time by contacting the Company Secretary at

465 Cleveland Avenue
Westerville, OH 43082
(614)-895-2000.



--------------------------------------------------------------------------------

1   See Appendix A attached hereto for a list of executive officers with whom
the Company has entered into such agreements.

 



--------------------------------------------------------------------------------



 



Your Stock Grant

     Your Stock Grant entitles you to receive                    (
                   ) shares of Restricted Stock all of which are designated as
Service Vesting Shares. As soon as you sign and return a signed copy of the
Acceptance, certificates evidencing these shares of Restricted Stock will be
issued in your name as record holder. Unless and until these shares are
forfeited as discussed below, you will be entitled to all rights and incidents
of ownership of these Restricted Shares, including all dividend and voting
rights, from the Date of Grant. However, until the shares become Vested Shares,
you will not be entitled to offer for sale, sell, pledge, assign, encumber, or
otherwise transfer or dispose of such Unvested Shares or any interest in such
shares until satisfaction of all such restrictions imposed by the Plan or this
Award Agreement.

Vesting of Your Restricted Stock

     Your Service Vesting Shares are subject to a Service Vesting Schedule that
requires you to complete a period of Service before those shares will become
Vested Shares. Pursuant to your Service Vesting Schedule, 1/48th of the total
number of your Service Vesting Shares will become Vested Shares for each
calendar month of your Service after the Date of Grant such that the entire
number of your Service Vesting Shares will become vested after 48 calendar
months of Service after the Date of Grant.

     In addition and notwithstanding any provision in the Plan to the contrary,
your Unvested Shares will become Vested Shares upon severance of your Service
for any of the following reasons –



•   Death;   •   Disability or Retirement within the meaning of the Plan;   •  
Discharge by the Company other than for Cause within the meaning of your
Employment Agreement;   •   Resignation by you for Good Reason within the
meaning of your Employment Agreement; or   •   Resignation or discharge for any
reason other than Cause upon or after a Change in Control within the meaning of
your Employment Agreement –

whichever is first to occur (constituting a “Date of Vesting” within the meaning
of the Plan).

     At death, your Vested Shares (including any Unvested Shares that become
Vested Shares will be transferred pursuant to your will or applicable laws of
descent and distribution.

2



--------------------------------------------------------------------------------



 



     Until your shares of Restricted Stock become Vested Shares, the
certificates evidencing your shares will contain a notation that these shares
may not be transferred other than by reversion to the Company upon forfeiture as
discussed below, and these certificates will be held by an appropriate officer
of the Company with stock transfer powers signed by you in transferable form as
provided in Section 5.3 of the Plan. If your shares become Vested Shares and all
requirements for withholding of federal, state, local, and foreign taxes are
satisfied, a new certificate without any notation of the foregoing restrictions
will be delivered to you, and each share represented by this new certificate
will no longer constitute a share of Restricted Stock.

Forfeiture of Your Restricted Stock is Not Vested

     If your Service is terminated for any reason other than one constituting a
Date of Vesting described above, you will forfeit all rights and incidents of
ownership in and to all Unvested Shares. In the event of such forfeiture, the
certificates representing those Unvested Shares will be cancelled, and all such
Unvested Shares will revert to the Company.

Taxation

     Unless you make an election under section 83(b) of the Code to be taxed at
the Date of Grant, your Unvested Shares of Restricted Stock will not be taxable
to you until they become Vested Shares, at which time the market value of the
Shares then vesting is subject to the Participant as compensation at ordinary
income rates for the year of the vesting. Any additional appreciation in value
of the Stock realized upon the sale of the stock after you vest is taxable as a
sale of property at capital gains rates. You may elect under section 83(b) of
the Code to be taxed earlier at ordinary income rates so that appreciation
realized thereafter will be taxable at capital gains rates. You are required to
notify the Company if you make such an election under section 83(b). Although
the Company can give you no assurance as to the taxability to you, you may
contact the Company Secretary for further information generally describing the
tax aspects of Restricted Stock.

Miscellaneous

     Your Unvested Shares are not transferable except to the extent they become
vested at your death.

     This Award Agreement and your Restricted Stock are subject to other terms
and conditions set forth in the Plan, including withholding requirements for
taxes, immediate forfeiture of all Unvested Shares if your Service is terminated
for Cause, certain restrictions in the case of a public offering and certain
securities law restrictions.

     One of the restrictions to facilitate any future public offering by the
Company is that by accepting this Award you agree on behalf of yourself and your
heirs, legal representatives, successors, and assigns that in the event of any
underwritten public offering of any Company

3



--------------------------------------------------------------------------------



 



securities made by the Company pursuant to an effective registration statement
filed under the Securities Act, neither you nor any such heirs, legal
representatives, successors, and assigns will directly or indirectly sell, offer
to sell, solicit an offer to buy, grant any option to purchase, contract to sell
(including, without limitation, any short sale), or otherwise dispose or offer
to dispose of any interest, equitable or beneficial, in any of such shares for
such period of time from and after the effective date of such registration
statement except as provided in the Plan or pursuant to such public offering.

     Finally, in the case of any conflict with terms of this Award Agreement,
the terms of the Plan shall prevail and govern except in the case of any
conflict between the terms of the Plan and the terms of your Employment
Agreement shall prevail.

             
 
  ProCentury Corporation
 
   
 
   

   
 
   

  By:

     
 
   

  Its:

     

Acceptance

     The Participant is familiar with the terms of this Award Agreement and the
terms and conditions of the Plan. The Participant understands that this Award
and any Stock granted or issued pursuant hereto are intended to be held for
purposes of investment only and not for further distribution by the Participant.
By signing below, the Participant accepts this Award subject to all of such
terms and conditions and agrees to hold and any Stock granted or issued pursuant
to this Award for purposes of investment only and not for further distribution
unless and until the Company advises the Participant such Stock may be
distributed without registration under the Securities Act or such Stock is to be
distributed pursuant to such a registration.



Dated:                       Participant’s Signature  

4



--------------------------------------------------------------------------------



 



Appendix A

                  Name of Executive   Number of Shares     Grant Date  
Edward F. Feighan
    25,300       4/20/2004  
Charles D. Hamm, Jr.
    25,300       4/20/2004  
Christopher J. Timm
    25,300       4/20/2004  
John A. Marazza
    25,300       4/20/2004  

